Exhibit 10.9B

AMENDMENT NUMBER TWO TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment Number Two (this “Amendment”) by and among Fusion-io, Inc. a
Delaware corporation (the “Company”), Rick White, an individual (“Executive”)
and West Coast VC, LLC, a Delaware limited liability company (“WCV”)
(collectively, the “Parties”), is dated as of December 30, 2012, and amends the
Amended and Restated Employment Agreement by and among the Company, Executive
and WCV dated December 31, 2008 (the “Prior Agreement”), as amended March 7,
2011 (the “First Amendment” and together with the Prior Agreement, the
“Agreement”).

RECITALS

WHEREAS, the Parties desire to amend certain provisions of the Agreement in
order to clarify the timing of the severance payments in accordance with
Section VI.B.3 of Internal Revenue Service Notice 2010-6, as amended by Internal
Revenue Service Notice 2010-80; and

WHEREAS, the Agreement provides that it can be altered or amended with the prior
written consent of the Parties.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending legally to be bound, hereby agree as
follows:

AGREEMENT

1. Amendment to Section 8(d)(ii). The third and fourth sentences of
Section 8(d)(ii) of the Agreement are hereby amended and restated to read in
their entirety as follows:

“In addition, if the Board terminates Executive’s employment pursuant to this
Section 8(d)(ii) or if Executive resigns pursuant to Section 8(e), subject to
Executive promptly executing (and not revoking) a general release of all claims
arising out of his employment in a form that is acceptable to the Company within
30 days of Executive’s termination, the Company shall pay the Executive one
times his Salary at the annualized rate in effect on the date of his termination
(the “Severance Payment”). If the release of claims discussed in this section
does not become effective within 30 days of Executive’s termination date,
Executive will forfeit his right to receive the Severance Payment. Subject to
the release becoming effective within the time frame prescribed herein and any
delay necessary to comply with Section 9(b) below, the Company shall pay the
Severance Payment in substantially equal installments in accordance with the
Company’s standard payroll practices over a period of twelve consecutive months,
with the first installment payable in the Company’s first payroll period after
the 30th day following Executive’s Separation from Service (as defined below).”



--------------------------------------------------------------------------------

2. Effect of Amendment. Except as set forth in this Amendment, the provision of
the Agreement will remain unchanged and will continue in full force and effect.

3. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

4. Counterparts. This Amendment may be executed in several counterparts, each of
which so executed will be deemed to be an original, and such counterparts
together will constitute but one and the same instrument. Any signature page
delivered by a fax machine or telecopy machine will be binding to the same
extent as an original signature page.

5. Governing Law. This Amendment will be governed by and construed under the
laws of the State of Utah, excluding its conflicts and choice of law provisions.

Signature Page Follows

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment on the dates
set forth below.

 

FUSION-IO, INC.   /s/ Shawn Lindquist

 

By:  

        Shawn Lindquist

Date:  

            12/30/2012

EXECUTIVE   /s/ Rick White

 

Date:  

            12/30/2012

WEST COAST VC, LLC   /s/ Rick White

 

By:  

        Rick White

Date:  

            12/30/2012

Signature Page to Amendment Number Two to Amended and Restated Employment
Agreement

 

-3-